EXHIBIT 99.3 MANAGEMENT’S DISCUSSION and ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS For the year ended December 31, 2014 MANAGEMENT’S DISCUSSION and ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (MD&A) for the year ended December 31, 2014 Throughout this MD&A, Eldorado, we, us, our and the company mean Eldorado Gold Corporation. This year means 2014. All dollar amounts are in United States dollars unless stated otherwise. The information in this MD&A is as of February 19, 2015. You should also read our audited consolidated financial statements for the year ended December 31, 2014. We prepare our consolidated financial statements in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). We file them with appropriate regulatory authorities in Canada and the United States. You can find more information about Eldorado, including our Annual Information Form, on SEDAR at www.sedar.com. About Eldorado Based in Vancouver, Canada, Eldorado owns and operates mines around the world. Its activities involve all facets of the mining industry including exploration, development, production and reclamation. Operating gold mines: · Kişladağ, in Turkey (100%) · Efemçukuru, in Turkey (100%) · Tanjianshan, in China (90%) · White Mountain, in China (95%) · Jinfeng, in China (82%) Gold projects: · Perama Hill, in Greece (100%) · Olympias, in Greece (95%) · Skouries, in Greece (95%) · Certej, in Romania (81%) · Eastern Dragon, in China (75%) · Tocantinzinho, in Brazil (100%) Other operating mines: · Stratoni – Lead and Zinc Concentrates, in Greece (95%) · Vila Nova – Iron Ore, in Brazil (100%) Eldorado is listed on the following exchanges: · Toronto Stock Exchange (“TSX”) under the symbol ELD · New York Stock Exchange (“NYSE”) under the symbol EGO ELD is part of the S&P/TSX Global Gold Index. EGO is part of the AMEX Gold BUGS Index. 1 MANAGEMENT’S DISCUSSION and ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS For the year ended December 31, 2014 2014 Overview Selected consolidated financial information · Net profit attributable to shareholders of the Company was $102.6 million ($0.14 per share), compared to loss attributable to shareholders of the Company of $653.3 million ($0.91 per share) in 2013. · Dividends paid were Cdn$0.02 per share (2013 – Cdn$0.12 per share). · Liquidity was $876.3 million at year end, including $501.3 million in cash, cash equivalents, and term deposits, and $375.0 million in unused lines of credit (2013 - $998.9 million of liquidity). Selected performance measures (1) · Gold production of 789,224 ounces, including production from Olympias tailings retreatment (2013 – 721,201 ounces). · Total cash costs averaged $557 per ounce (2013 – $551 per ounce). · All-in sustaining cash costs averaged $779 per ounce (2013 – n/a). · Gross profit from gold mining operations of $382.7 million (2013 - $481.1 million). · Adjusted net earnings of $138.7 million ($0.19 per share) compared to adjusted net earnings of $192.9 million ($0.27 per share) in 2013. · Construction at Skouries advanced with the completion of the mill foundations, installation of the semi-autogenous grinding (“SAG”) and ball mills, and the start of construction of the tailings dam. · Cash generated from operating activities before changes in non-cash working capital was $342.9 million (2013 – $382.0 million). (1) Throughout this MD&A we use cash operating cost per ounce, total cash costs per ounce, all-in sustaining cash costs, gross profit from gold mining operations, adjusted net earnings, and cash flow from operating activities before changes in non-cash working capital as additional measures of Company performance. These are non-IFRS measures. Please see page 11 for an explanation and discussion of these non-IFRS measures. 2 MANAGEMENT’S DISCUSSION and ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS For the year ended December 31, 2014 Summarized Annual Financial Results ($millions except as noted) Revenues Gold revenues Gold sold (ounces) Average realized gold price ($/ounce) Average London spot gold price ($/ounce) Cash operating costs ($/ounce) Total cash costs ($/ounce) Gross profit from gold mining operations Adjusted net earnings Net profit (loss) attributable to shareholders of the Company ) Earnings (loss) per share attributable to shareholders of the Company – basic ($/share) ) Earnings (loss) per share attributable to shareholders of the Company – diluted ($/share) ) Cash flow from operating activities before changes in non-cash working capital Capital Spending – cash basis Dividends paid – (Cdn$/share) Cash, cash equivalents and term deposits Total Assets Total long-term financial liabilities(1) (1) Includes long-term debt net of deferred financing costs, other non-current liabilities, and asset retirement obligations. Review of Annual Financial Results Gold sales volumes increased 7% year over year, with increases from the Company’s Chinese mines and Kişladağ offsetting a decrease in sales from Efemçukuru. Total cash costs per ounce increased slightly year over year, reflecting the Company’s ongoing focus on controlling operating costs. Gross profit from gold mining operations of $382.7 million fell 20% year over year on decreasing gross margins as a result of the drop in gold prices, and an increase in depreciation, depletion and amortization (“DD&A”) per ounce sold. The combined DD&A rate increased year over year due to the higher volume of ounces sold in 2014 from Jinfeng and White Mountain which have higher depreciation rates than the other mines. Net profit attributable to shareholders of the Company was $102.6 million, or $0.14 per share, compared to a loss attributable to shareholders of the Company of $653.3 million, or $0.91 per share in 2013. The loss in 2013 was mainly due to an impairment loss, net of tax, in the amount of $684.6 million related to Jinfeng and Eastern Dragon, as well as a deferred income tax charge of $125.2 million related to a change in income tax rates in Greece. Adjusted net earnings were $138.7 million ($0.19 per share) as compared with $192.9 million ($0.27 per share) for 2013, a decrease of $54.2 million in adjusted net earnings year over year. The main factor in the decrease in adjusted net earnings was the $98.4 million decrease in gross profit from gold mining operations described above. Offsetting this were the following factors: 1) an $18.5 million decrease in exploration costs, 2) an $11.6 million decrease in interest expense related to capitalization of interest on the Company’s development projects, and 3) a decrease in tax expense related to lower taxable income. Please see page 13 for a reconciliation between loss attributable to shareholders of the Company and adjusted net earnings. 3 MANAGEMENT’S DISCUSSION and ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS For the year ended December 31, 2014 Summarized Quarterly Financial Results ($millions except as noted) Q1 Q2 Q3 Q4 Revenues Gold revenues Gold sold (ounces) Average realized gold price ($/ounce) Cash operating costs($/ounce) All-in sustaining cash cost (US$ per ounce sold) Gross profit from gold mining operations Net profit (loss) attributable to shareholders of the Company Earnings (loss) per share attributable to shareholders of the Company – Basic (US$/share) Earnings (loss) per share attributable to shareholders of the Company – Diluted (US$/share) Cash flow from operating activities before changes in non-cash working capital ($millions except as noted) Q1 Q2 Q3 Q4 Revenues Gold revenues Gold sold (ounces) Average realized gold price ($/ounce) Cash operating costs ($/ounce) All-in sustaining cash cost (US$ per ounce sold) n/a n/a n/a n/a n/a Gross profit from gold mining operations Net profit (loss) attributable to shareholders of the Company ) ) ) Earnings per share attributable to shareholders of the Company – basic ($/share) Earnings per share attributable to shareholders of the Company – diluted ($/share) Cash flow from operating activities before changes in non-cash working capital Review of Quarterly Results Net profit attributable to shareholders of the Company for the quarter was $13.9 million ($0.02 per share) as compared to a loss for the quarter ended December 31, 2013 of $687.5 million ($0.96 per share). The main factors that impacted earnings for the fourth quarter year over year were: 1) the impairment charge, net of taxes, of $684.6 million recorded in 2013, and 2) higher gold sales volumes and lower gold sales prices in the fourth quarter 2014. 4 MANAGEMENT’S DISCUSSION and ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS For the year ended December 31, 2014 Operations review and outlook Gold operations 2015 outlook Total Operating Gold Mines Gold ounces produced (1) 640,000 to 700,000 Cash operating costs ($ per ounce) 570 to 615 Total cash costs ($ per ounce) n/a All-in sustaining cash costs ($ per ounce) n/a 960 to 995 Sustaining capital expenditure (millions) Kışladağ(3) Gold ounces produced 230,000 to 245,000 Cash operating costs ($ per ounce) 600 to 650 Total cash costs ($ per ounce) n/a Sustaining capital expenditure ($ millions) Efemçukuru Gold ounces produced 90,000 to 100,000 Cash operating costs ($ per ounce) 550 to 600 Total cash costs ($ per ounce) n/a Sustaining capital expenditure (millions) Tanjianshan Gold ounces produced 90,000 to 100,000 Cash operating costs ($ per ounce) 475 to 500 Total cash costs ($ per ounce) n/a Sustaining capital expenditure (millions) Jinfeng Gold ounces produced 135,000 to 145,000 Cash operating costs ($ per ounce) 660 to 700 Total cash costs ($ per ounce) n/a Sustaining capital expenditure (millions) White Mountain Gold ounces produced 70,000 to 75,000 Cash operating costs ($ per ounce) 650 to 690 Total cash costs ($ per ounce) n/a Sustaining capital expenditure (millions) Olympias Gold ounces produced from tailings retreatment (1) 20,000 to 25,000 Cash operating costs ($ per ounce) n/a n/a n/a Total cash costs ($ per ounce) n/a n/a n/a Sustaining capital expenditure (millions) (2) - - - (1) Gold ounces produced from tailings retreatment at Olympias in 2013 & 2014 are all on a pre-commercial production basis. (2) Olympias development capital expenditure planned for 2015 are $110.0 million.(3) In the 2015 outlook Kışladağ is expected to place 17.5 million tonnes of ore on the leach pad at a grade of 0.70 grams per tonne gold, including 4.6 million tonnes of run of mine ore (2014 – 15.5 million tonnes of ore at a grade of 1.01 grams per tonne) . The projected decrease in grade year over year is due to the phase of ore mining within the pit. Higher projected cash operating cost per ounce is mainly driven by the lower projected grade of the ore. 5 MANAGEMENT’S DISCUSSION and ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS For the year ended December 31, 2014 Annual review –Operations Kişladağ Operating Data Tonnes placed on pad Average treated head grade (g/t Au) Gold (ounces) -Produced -Sold Cash operating costs (per ounce) $ $ Total cash costs (per ounce) $ $ Financial Data (millions) Gold revenues $ $ Depreciation and Depletion $ $ Gross profit from mining operations $ $ Sustaining capital expenditures $ $ Gold production at Kişladağ was 2% higher year over year mainly as a result of an increase in ore placed on the leach pad. Kişladağ placed 17% more total tonnes on the leach pad compensating for a lower head grade than in 2013. Cash operating costs were higher year over year as a result of the increased volume of ore and operational waste mined, partly offset by the impact of the decline in the Turkish lira on operating costs. Capital expenditures atKişladağ in 2014 included capitalized waste stripping, and sustaining construction projects. Efemçukuru Operating Data Tonnes Milled Average Treated Head Grade (g/t Au) Average Recovery Rate (to Concentrate) 93.3% 93.3% Gold (ounces) -Produced -Sold Cash operating costs (per ounce) $ $ Total cash costs (per ounce) $ $ Financial Data (millions) Gold revenues $ $ Depreciation and Depletion $ $ Gross profit from mining operations $ $ Sustaining capital expenditures $ $ Gold production at Efemçukuru increased 9% year over year, as concentrate sales contracts were renegotiated to improve payability. Gold ounces sold were lower due to a drawdown in 2013 in the high concentrate inventory levels that existed at the end of 2012. Lower cash operating costs were the result of both the impact of the weakening Turkish lira as well as higher gold production. Capital spending in 2014 included costs related to capitalized underground development, mobile equipment, tailings dam construction, and process improvements. 6 MANAGEMENT’S DISCUSSION and ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS For the year ended December 31, 2014 Tanjianshan Operating Data Tonnes Milled Average Treated Head Grade (g/t Au) Average Recovery Rate 81.7% 82.2% Gold (ounces) -Produced -Sold Cash operating costs (per ounce) $ $ Total cash costs (per ounce) $ $ Financial Data (millions) Gold revenues $ $ Depreciation and Depletion $ $ Gross profit from mining operations $ $ Sustaining capital expenditures $ $ Gold production at Tanjianshan was 6% higher year over year mainly due to higher average treated head grade and gold-in-circuit inventory drawdown. Cash operating costs per ounce in 2014 were lower than 2013 mainly due to lower fuel and reagent costs. Capital expenditures for the year included capitalized waste stripping and process plant upgrades. Jinfeng Operating Data Tonnes Milled Average Treated Head Grade (g/t Au) Average Recovery Rate 86.8% 85.4% Gold (ounces) -Produced -Sold Cash operating costs (per ounce) $ $ Total cash costs (per ounce) $ $ Financial Data (millions) Gold revenues $ $ Depreciation and Depletion $ $ Gross profit from mining operations $ $ Sustaining capital expenditures $ $ Gold production at Jinfeng was 37% higher year over year due to a full year’s production from the open pit, higher average head grade and higher recovery rate. Production from the open pit in 2013 recommenced mid-year after completion of a push-back. Cash operating costs per ounce were 22% lower than 2013 mainly due to an increase in production due to higher average head grade. Capital expenditures for the year included capitalized underground development, process plant upgrades, and tailings dam construction. 7 MANAGEMENT’S DISCUSSION and ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS For the year ended December 31, 2014 White Mountain Operating Data Tonnes Milled Average Treated Head Grade (g/t Au) Average Recovery Rate 86.9% 86.0% Gold (ounces) -Produced -Sold Cash operating costs (per ounce) $ $ Total cash costs (per ounce) $ $ Financial Data (millions) Gold revenues $ $ Depreciation and Depletion $ $ Gross profit from mining operations $ $ Sustaining capital expenditures $ $ Gold production at White Mountain was 17% higher year over year due to higher average treated head grade, ore throughput and average recovery rate. Cash operating costs per ounce were 12% lower than 2013 as a result of the higher average treated head grade and recovery rate. In addition, the mine generated cost savings through optimization of backfill operations by using ash fill in place of cement. Capital expenditures for the year included capitalized underground development, process plant upgrades, tailings dam construction, and the acquisition of underground mobile equipment. Stratoni Operating Data Tonnes ore processed (dry) Pb grade (%) 5.9% 6.3% Zn grade (%) 10.5% 10.0% Tonnes of concentrate produced Tonnes of concentrate sold Average realized concentrate price (pertonne) $ $ Cash Costs (per tonne of concentrate sold) $ $ Financial Data (millions) Concentrate revenues $ $ Depreciation and Depletion $ $ Gross profit from mining operations $ $ ) Sustaining capital expenditures $ $ Stratoni processed 2% fewer ore tonnes than 2013 due to lower mine output as a result of fewer production faces in the underground mine. Concentrate tonnes produced were 2% lower than 2013, which was a direct result of lower mill throughput. Tonnes of concentrate sold were 3% lower than 2013 due to lower production, however, this reduction was offset by higher zinc prices which resulted in an increase in concentrate revenues year over year. Capital expenditures for the year included upgrades to health, safety and environment equipment, upgrades to the water treatment plant, and equipment upgrades in the mine. 8 MANAGEMENT’S DISCUSSION and ANALYSIS
